Citation Nr: 0606358	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected Osgood Schlatter disease of the 
right and left knees.




ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from August 1973 to May 1974 
and September 1976 to July 1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a June 2003 rating decision, the RO granted service 
connection for Osgood Schlatter disease of the right and left 
knees, each evaluated at 10 percent disabling.  The veteran 
claims that he is eligible for a rating in excess of 10 
percent because the Osgood Schlatter disease in his knees 
caused a 2002 motorcycle accident, and has impeded physical 
therapy for his rehabilitation.  

In an April 2003 VA examination, the examiner determined that 
the current Osgood Schlatter disease was related to service.  
However, the veteran has not had a VA examination to 
determine the current extent of the disability.  In light of 
this information, the Board finds that a VA examination is 
necessary.  The veteran should be advised of the importance 
of appearing for his examination.

In an amended March 2004 notice of disagreement (NOD), the 
veteran specifically mentioned treatment for the Osgood 
Schlatter disease by two private physicians, Dr. M.G. and Dr. 
S.G.  The veteran stated that these physicians would be 
submitting his treatment records.  The veteran also indicated 
treatment at the New Mexico VA Health Care System under Dr. 
D.S., and stated that the physician had ordered additional 
tests to determine the extent of his disability.  There are 
no private treatment records associate with the claims file, 
and it does not appear that the RO made efforts to obtain 
these records.  Additionally, the test results specified by 
the veteran from the New Mexico VA Health Care System are not 
associated with the claims file.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, per 38 C.F.R § 
3.159 (2005), the case is REMANDED to the AMC for the 
following development:

1. Ask the veteran to identify and provide the 
proper release forms for any private medical 
records pertaining to the Osgood Schlatter 
disease, specifically from Dr. M.G. and Dr. 
S.G.; or alternatively to provide the private 
medical records directly to VA.  The RO/AMC 
should also obtain any current treatment 
records from the New Mexico VA Health Care 
System, especially those identified by the 
veteran in the amended NOD. 

2. After completing #1, the veteran should be 
afforded a VA examination to determine the 
nature and extent of the service-connected 
Osgood Schlatter disease of the knees.  All 
necessary tests should be completed. The 
claims file should be made available to the 
examiner prior to the examination.   The 
examiner should perform range of motion 
testing of the knees as well as discuss any 
functional impairment based on fatigue, pain, 
coordination, etc of the knees.  The examiner 
should discuss the veteran's contention that 
veteran's knee condition caused his 2002 
motorcycle accident.  All medical opinions 
must be accompanied by a complete rationale 
based on sound medical principles.

3. After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should re-adjudicate the 
veteran's claim. If the benefit sought on 
appeal remains denied, the veteran should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran of 
all relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. § 3.655.  
He should also be afforded the opportunity to 
respond to that supplemental statement of the 
case before the claim is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


